department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-4101-98 uilc service_center advice internal_revenue_service national_office significant memorandum for kentucky-tennessee associate district_counsel cc ser kyt lou attn paul j krazeise jr from assistant chief_counsel field service cc dom fs subject innocent spouse and earned_income_credit this significant service_center advice responds to your memorandum dated date significant service_center advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issues whether a tax_liability arising from the disallowance of the earned_income_credit is subject_to innocent spouse relief under sec_6015 whether a requesting spouse who qualified for innocent spouse relief with respect to unreported income is also entitled to a restoration of the earned_income_credit that was disallowed because the adjustment to the joint_return for unreported income caused total income to exceed the maximum amount for which an earned_income_credit may be claimed conclusions if an understatement_of_tax is due to the disallowance of an erroneous claim for earned_income_credit a taxpayer is entitled under sec_6015 to innocent spouse relief from the liability attributable to the disallowance if the understatement is not attributable to the taxpayer and the taxpayer satisfies all the conditions for sec_6015 relief tl-n-4101-98 where a requesting spouse qualifies for relief from liability under sec_6015 with respect to a tax_liability attributable to the disallowance of a claim for the earned_income_credit due to the unreported income of the other spouse the requesting innocent spouse is not entitled to the earned_income_credit if the omitted income caused the joint modified_adjusted_gross_income to trigger a complete phase out of he earned_income_credit facts taxpayers who are married claimed the earned_income_credit on their joint_return however the joint_return did not reflect all of the income of the husband after adjusting the joint_return for the omitted income of the husband the service determined that taxpayer’s modified_adjusted_gross_income exceeded the maximum for claiming the earned_income_credit the wife claimed to be an innocent spouse under sec_6015 with respect to the omitted income and examination agreed as a result the tax penalty and interest were abated as to her with respect to those items the wife now claims that because the husband is solely liable for the additional tax_liability due to the omission_of_income the previously disallowed earned_income_credit should be allowed or restored with respect to the tax_liability for which she is jointly liable you seek our views regarding whether the earned_income_credit is subject_to innocent spouse relief under sec_6015 further you seek our views regarding whether an innocent spouse under sec_6015 is entitled to a restoration of the earned_income_credit previously disallowed because the adjustment on the joint tax_return for understated income caused modified_adjusted_gross_income to exceed the maximum amount for which an earned_income_credit may be claimed law and analysis sec_6015 provides for relief from joint liability for an electing spouse who filed a joint_return if certain conditions are met the provisions of sec_6015 apply to any_tax liability arising after date and any_tax liability arising on or before date remaining unpaid as of that date the relief provided under sec_6015 applies to all understatements of tax attributable to the erroneous items of the other nonelecting spouse for purposes of sec_6015 the term understatement has the same meaning given such term by sec_6662 sec_6662 provides that the term understatement means the excess of i the amount of the tax required to be shown on the return for the taxable_year over ii the amount of the tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 tl-n-4101-98 in determining an understatement under sec_6662 sec_1 b provides that the amount of the tax required to be shown on the return for the taxable_year has the same meaning as the amount of income_tax imposed as defined in sec_1_6664-2 further with certain exceptions not relevant in this matter sec_1_6662-4 provides that the amount of the tax imposed which is shown on the return for the taxable_year has the same meaning as the amount shown as the tax by the taxpayer on this return as defined in sec_1_6664-2 sec_1_6664-2 states that the amount of income_tax imposed means the amount of tax imposed on the taxpayer for the taxable_year determined without regard to the credits for tax withheld under sec_31 relating to tax withheld on wages and sec_33 relating to tax withheld at source on nonresident_aliens and foreign_corporations payments of tax or estimated_tax by the taxpayer any credit resulting from the collection of amounts assessed under sec_6851 as the result of a termination_assessment or sec_6861 as the result of a jeopardy_assessment and any_tax that the taxpayer is not required to assess on the return such as the tax imposed by sec_531 on the accumulated_taxable_income of a corporation sec_1_6664-2 provides that the amount shown as the tax by the taxpayer on his return is the tax_liability shown by the taxpayer on his return determined without regard to items through listed in the preceding paragraph in addition the amount shown as the tax by taxpayer on his return includes an amount shown as additional tax on a qualified_amended_return sec_1_6664-2 in general it can be concluded from an examination of sec_6662 and the regulations under sec_6662 and sec_6664 that an understatement is the amount by which the amount of income_tax imposed exceeds the amount shown as the tax by the taxpayer on his return plus or minus other adjustments not relevant in this case further it can be concluded that the regulations make clear that the credits under sec_31 and sec_33 as well as other items are excluded from the determination of the amount of income_tax imposed and are excluded in general from the amount shown as the tax by the taxpayer on his return however the regulations do not exclude sec_32 earned_income_credit in determining such amounts thus the regulations implicitly suggest that for purposes of determining an understatement the earned_income_credit is to be considered in the computation of the amount of income_tax imposed and the amount shown as the tax by the taxpayer on his return the sec_32 earned_income_credit shown on a return should be considered in determining the amount shown as the tax by the taxpayer on his return if the earned_income_credit exceeds the tax shown without regard to such credit the tax_shown_on_the_return for purposes of determining an understatement is a negative tl-n-4101-98 amount therefore if the amount shown as the tax by the taxpayer on his return including earned_income_credit is less than the correct amount of tax there exists an understatement for purposes of relief under sec_6015 the position that the earned_income_credit shown on the return should be considered in determining the tax understatement is also supported by sec_6211 which defines deficiency specifically sec_6211 provides that for purposes of determining a deficiency any excess of the sum of the gasoline and special_fuel tax_credit and the earned_income_credit over the correct_tax without taking into account those credits and any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return determined without regard to such credits shall be taken into account as negative amounts of tax as a result the tax_court deficiency procedures apply to credits allowable under sec_32 and sec_34 notwithstanding that the credits reduce the net tax to less than zero h_rep_no 100th cong 2d sess because as noted a disallowed earned_income_credit can give rise to a tax understatement where a tax understatement is due to the disallowance of an erroneous claim for earned_income_credit a taxpayer would be entitled to sec_6015 relief if the substantial_understatement is not attributable to the taxpayer and the taxpayer met all the conditions for relief under sec_6015 thus for example where both spouses have earned_income the tax understatement resulting from the disallowance of earned_income_credit would be attributable to both parties and therefore relief under sec_6015 would not be available further sec_6015 might not be available where the innocent spouse claimant knew or had reason to know of the tax understatement or significantly benefitted from the tax understatement the earned_income_credit is a refundable tax_credit for eligible low-income workers sec_32 the credit is based on earned_income which includes wages salaries tips and other employee compensation plus net_earnings from self- employment sec_32 married persons must file a joint_return in order to claim the credit sec_32 the earned_income_credit phases out for taxpayers whose modified_adjusted_gross_income or earned_income exceeds a specified phaseout amount the number of qualifying children the phaseout percentage earned_income and modified_adjusted_gross_income dictate the level at which the earned_income_credit is phased out completely sec_32 further the earned_income_credit is not available to individuals with disqualified_income investment_income that exceeds a certain amount sec_32 where a requesting spouse qualifies for relief from liability under sec_6015 with respect to a tax_liability attributable to a disallowance of a claim for earned_income tl-n-4101-98 credit due to the unreported income of the other spouse the requesting spouse is not entitled to the earned_income_credit if the omitted income caused the joint adjusted modified gross_income to trigger a complete phase out of the earned_income_credit this is because based on the actual joint income of the married couple they are not entitled to the earned_income_credit if you have further questions please call willie e armstrong jr at by thomas d moffitt acting chief income_tax and accounting branch
